Citation Nr: 1103731	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-62 89A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

In his March 2007 substantive appeal (VA Form 9), the Veteran 
requested a personal hearing before a Veterans Law Judge.  The 
hearing was scheduled for July 2010, and the Veteran then 
withdrew his request.  As no further communication from the 
Veteran with regard to a hearing has been received, the Board 
considers his request for a hearing to remain withdrawn.  See 38 
C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2010).


FINDING OF FACT

An acquired psychiatric disorder was not present in service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by the Veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  
VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with VCAA notification 
letters sent in November 2004, prior to the initial unfavorable 
AOJ decision issued in January 2005.  An additional letter was 
sent in June 2006.

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection; of how VA would assist him in developing his 
claim; and of his and VA's obligations in providing such evidence 
for consideration.  With regard to the notice requirements under 
Dingess/Hartman, only the March 2006 statement of the case 
provided notice as to disability ratings and effective dates.  
Despite the inadequate timing of the notice provided to the 
Veteran on these two elements, the Board finds no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  As the Board concludes 
herein that the preponderance of the evidence is against the 
Veteran's service connection claim, any questions as to the 
appropriate disability rating or effective date to be assigned 
are rendered moot.  

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's service treatment records, Social 
Security Administration records, VA medical records, and private 
medical records, were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Veteran has not 
identified any additional records that VA need obtain prior to 
adjudication of the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to decide 
the claims.  In this case, the Board finds that any current 
medical opinion linking the claimed disability to the Veteran's 
military service could only be based upon the unsubstantiated 
history provided by the Veteran decades following discharge from 
service.  In the absence of any evidence of complaints, 
treatment, or diagnoses referable to an acquired psychiatric 
disorder or a related disease, event, or injury in service, there 
is no competent basis upon which to conclude that the Veteran's 
current disability is related to service.  In addition, no 
competent medical evidence suggesting such causal connection has 
been submitted or identified by the Veteran.  Thus, the Board 
concludes that an examination is not necessary as there is 
sufficient medical evidence upon which the Board may base its 
decision.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

The Veteran contends that he suffers from an acquired psychiatric 
disorder that is a result of being a subject in experiments 
involving chemical agents while stationed at Fort Benning.  He 
has reported receiving multiple injections of unknown substances.  
Therefore, he contends that service connection is warranted for 
an acquired psychiatric disorder.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999). Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Initially, the Board observes that the Veteran receives treatment 
for an acquired psychiatric disorder, diagnosed alternately as 
anxiety disorder, somatoform disorder, panic disorder, major 
depression, and dysthymia, among other diagnoses.  Therefore, he 
meets the criterion of having a current disorder that may be 
service-connected.

However, the Department of Defense (DOD) responded that the 
Veteran was not a subject in Mustard Gas, Project 112/SHAD, or 
any biochemical testing programs conducted by DOD.  The Veteran's 
service personnel records also do not support his contention.  
Service treatment records are silent for any complaint, 
treatment, or diagnosis referable to an acquired psychiatric 
disorder, showing that the Veteran  was treated for various 
physical complaints, but without mention of a psychiatric 
component.  Although the Veteran was seen in service for various 
physical complaints, e.g., back pain, boils, the common cold, 
there is nothing in these records to support the Veteran's 
contention that he became severely ill from the claimed testing 
with symptoms such as coughing up blood.  Moreover, on separation 
examination in May 1965, the Veteran denied nervous trouble, and 
he was psychiatrically normal and deemed qualified for discharge.

In addition, the record contains no competent evidence that the 
Veteran's post-service psychiatric complaints are service-
related.  In this regard, the Board observes that despite the 
Veteran's report that he has been suffering since discharge, the 
earliest date associated with complaints or treatment for 
psychiatric symptoms is February 1975, almost ten years after his 
separation from service.  The lapse in time between service and 
the first complaints and diagnoses weighs against the Veteran's 
claim.  The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en 
banc).  

The complaints in February 1975 included dizziness and headaches, 
as well as periods of acute depression for the previous year.  
The initial impression was that the Veteran was experiencing 
symptoms related to central nervous system disorder, but testing 
was negative.  The final diagnosis associated the Veteran's 
symptoms with hyperventilation followed by hypoventilation.  The 
next treatment of record dates to 1989 when the Veteran was 
diagnosed with panic disorder.  No competent medical professional 
has associated the Veteran's acquired psychiatric disorder with 
his military service.  There is some contemplation by treatment 
professionals of the possibility that the Veteran's symptoms are 
related to chemical testing; however, this possibility was 
premised on the Veteran actually having been subjected to such 
testing.  As noted, the service department has indicated that the 
Veteran was not a research subject during service.  Otherwise, 
nothing in the treatment evidence associates the Veteran's 
acquired psychiatric disorder symptoms with his service. 

The Board acknowledges the Veteran's statements in support of his 
claim.  Under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  The Veteran is competent to state he was experiencing 
various psychiatric symptoms during and after service; however, 
he is not competent to assign a diagnosis to those symptoms or to 
determine their etiology.  This conclusion is supported by the 
varying diagnoses given to the Veteran by different treatment 
providers over the years.  Further, he has consistently related 
his psychiatric complaints with chemical testing during service, 
which DOD indicated did not occur with respect to this veteran.  
Accordingly, the Veteran's statements alone cannot establish 
service connection for his acquired psychiatric disorder. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by 
the above discussion, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder.  Therefore, his claim must 
be denied. 


ORDER

Service connection for an acquired psychiatric disorder is 
denied.





____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


